JS.44 (Rev. 08/16) CIVIL COVER SHEET
The JS 44 civil cover sheet Ad@S AformbMrGvnalhe fcctin)idibibr Myflace MOK QGHRIEM A clitihg akall Ge L YS pidaileDor dha gRerk Bieghired by law, except as

provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

]. (a) PLAINTIFFS DEFENDANTS
Mark Aussieker MMS Consulting
8830 Olive Ranch Lane
Fair Oaks, CA 95628

Sacri County of Residence of First Listed Defendant Los Angeles __

(EXCEPT IN U.S. PLAINTIFF CASES) ~ : (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(b) County of Residence of First Listed Plaintiff Sacramento _

 

 

 

 

    
    

 
   

     
 

(¢) Attorneys (Firm Name, Address, and Telephone Number) Attomeys (If Known)
II. BASIS OF JURISDICTION (Place an “x” in One Box Only) II. CITIZENSHIP OF PRINCIPAL PARTIES (ace an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)

O11 US. Government 3 Federal Question PTF DEF PTF DEF

Plaintiff (U.S. Government Not a Party) Citizen of This State &1 © 1 Incorporated or Principal Place O4 O84
of Business In This State

22 US. Government 14 Diversity Citizen of Another State (12. ~=& 2 Incorporated and Principal Place Os Os

Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a O3 QO 3 Foreign Nation Oc 6
Foreign Country
IV. NATURE O ” in One Box Only} Click here for: Nature of Suit Code D

  

    
 

    
 

   
 

F SUIT (Place an “.

  

_ col Er L : doe UREIPE BANKRUPT 2 THE:
(2110 Insurance PERSONAL INJURY PERSONAL INJURY  [[1]625 Drug Related Seizure (11422 Appeal 28 USC 158 0 375 False Claims Act

     

  
  

        

     

    
 

    
  

     

  

i120 Marine (C2 310 Airplane (1 365 Personal Injury - of Property 21 USC 881 |] 423 Withdrawal 0 376 Qui Tam (31 USC
(130 Miller Act (C] 315 Airplane Product Product Liability (11690 Other 28 USC 157 3729(a))
0 140 Negotiable Instrument Liability ( 367 Health Care/ C1] 400 State Reapportionment :
(2.150 Recovery of Overpayment |Z] 320 Assault, Libel & Pharmaceutical SP RICH 2 410 Antitrust

& Enforcement of Judgment Slander Personal Injury (820 Copyrights O 430 Banks and Bankirg
(1151 Medicare Act (2) 330 Federal Employers’ Product Liability (830 Patent 0 450 Commerce
(2152 Recovery of Defaulted Liability (2 368 Asbestos Personal (0) 840 Trademark 0 460 Deportation

Student Loans (7 340 Marine Injury Product 1 470 Racketeer Influenced and

(Excludes Veterans) (1 345 Marine Product Liability _ LABOR : SOCIAL SECURITY Corrupt Organizations
(1153 Recovery of Overpayment Liability PERSONAL PROPERTY |[]710 Fair Labor Standards (2) 861 HIA (1395ff) (2 480 Consumer Credit

of Veteran’s Benefits ££] 350 Motor Vehicle D 370 Other Fraud Act (1) 862 Black Lung (923) 0 490 Cable/Sat TV
2 160 Stockholders’ Suits (1 355 Motor Vehicle (371 Truth in Lending [1720 Labor/Management [1863 DIWC/DIWW (405(g))_ |] 850 Securities/Commodities/
0 190 Other Contract Product Liability C1 380 Other Personal Relations (1 864 SSID Title XVI Exchange
[1195 Contract Product Liability [{] 360 Other Personal Property Damage (1740 Railway Labor Act (7 865 RSI (405(g)) EJ 890 Other Statutory Actions
0 196 Franchise Injury (1 385 Property Damage (1751 Family and Medical 0 891 Agricultural Acts

(2 362 Personal Injury - Product Liability Leave Act O 893 Environmental Matters
Medical Malpractice (1790 Other Labor Litigation 1 895 Freedom of Information

     

rr

Act

  

LOPER: ~}(1791 Employee Retirement ra

  

          
 

__] 210 Land Condemnation LJ 440 Other Civil Rights Habeas Corpus: Income Security Act Taxes (U.S. Plaintiff O 896 Arbitration

0 220 Foreclosure (0 441 Voting (2 463 Alien Detainee or Defendant) (2 899 Administrative Procedure
[1230 Rent Lease & Ejectment [1] 442 Employment (1510 Motions to Vacate (871 IRS—Third Party Act/Review or Appeal of
(1240 Torts to Land (0 443 Housing/ Sentence 26 USC 7609 Agency Decision

(2) 245 Tort Product Liability Accommodations 5 530 General 0 950 Constitutionality of

    
   

     
       

(1290 All Other Real Property [J 445 Amer. w/Disabilities - |] 535 Death Penalty IMMIGRATE: oO State Statutes
Employment Other: {1462 Naturalization Application
(2) 446 Amer. w/Disabilities - |] 540 Mandamus & Other {[]465 Other Immigration
Other 01 550 Civil Rights Actions
I) 448 Education (1 555 Prison Condition

0 560 Civil Detainee -
Conditions of

 

 

 

 

 

 

 

 

 

 

 

Confinement
V. ORIGIN (Place an “X" in One Box Only)
fyi Original [2 Removed from (3 Remanded from C14 Reinstated or [y 5 Transferred from [76 Multidistrict (18 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
47 usc 227
VI. CAUSE OF ACTION Brief description of cause:
TCPA claim
VII. REQUESTED IN (_] CHECK IF THIS IS A CLASS ACTION DEMAND $ 9000 CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. a JURY DEMAND: ClYes [XNo
VIII. RELATED CASE(S) | /
(See instructions): I tyme a .
IF ANY JUDGE vy lr ____séDOCKET NUMBER Z'19-Ci7 (M62 TAM AC
DAT! =
E 5 2 ir ~ f " SIGNA’ OF ATORNEY OF RECORD S)

 

FOR OFFICE USEONLY °

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 

 
